Case 0:18-cv-61577-BB Document 92 Entered on FLSD Docket 10/28/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-61577-BLOOM/Valle

 L.S., a minor by her mother and
 next friend YASMIN LORENA
 HERNANDEZ, et al.,

        Plaintiffs,

 v.

 SCOT PETERSON, et al.,

       Defendants.
 _____________________________/

                                       FINAL JUDGMENT

        THIS CAUSE is before the Court following the Order granting summary judgment in

 favor of Defendant Scot Peterson, ECF No. [91]. Accordingly, it is ORDERED AND

 ADJUDGED as follows:

        1. Judgment is entered in favor of Defendant Scot Peterson on all claims, in accordance

              with Rule 58 of the Federal Rules of Civil Procedure.

        DONE AND ORDERED in Chambers at Miami, Florida, on October 28, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record
